DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application submitted by the applicant on October 19, 2020.
Claims 1, 5-9, 13-17 and 21-24 were amended by applicant. 
Claim 2-4, 10-12, and 18-20 was cancelled by applicant.   
Claims 1, 5-9, 13-17 and 21-24 are currently pending and have been examined. 
The examiner would like to note that this application is now being handled by examiner Michael Anderson.  
Allowable Subject Matter
Claims 1, 5-9, 13-17 and 21-24 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 101 Alice rejection is not applicable.  Upon further review of the amended claims the 101 rejection is not applicable because in ordered combination the claims are a practical application.  
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or renders obvious the limitation of the independent claims. The applicant has claimed:
registering, via a processor of a server computing device, at least one parcel with at least a wireless telecom database in a dynamic spectrum arbitrage (DSA) system, wherein the DSA system includes components configured to establish a first communication link between a communications server and a first server in a first communication network, establish a second communication link between the communications server and a second server in a second communication network, and inform the second server whether use of allocated telecommunication resources may begin; 
generating, via the processor of the server computing device, a plurality of telecom resource right (TRR) information structures that each include information identifying a registered 
combining, via the processor of the server computing device, the TRR information structures to encompass a geographic area larger than one cubic meter; 
sending a message to the communications server that causes the processor of the, communications server to allocate the telecommunication resources identified in the combined TRR information structures from the first communication network for access and use by the wireless devices of the second telecommunication network; 
receiving, via the processor of the server computing device, information identifying the amounts of the telecommunication resources used by the wireless devices of the second 2 Attorney Docket No. 1348-031Application No. 14/843.072 telecommunication network within each cubic meter of the geographic area encompassed by the combined TRR information structures; and 
updating, via the processor of the server computing device, a payment account 
The following prior art of reference have been deem most relevant to the allowed claim(s):
Chang (U.S. Pub. No. 2010/0145862) describes systems and methods that facilitate the transfer of rights associated with spectrum between parties by providing an automated spectrum exchange in which spectrum is a tradable commodity. In one embodiment, data is received from a spectrum holder that defines a spectrum offering by frequency, time, and geographic area to identify available spectrum from the holder. A spectrum query that defines aspects of spectrum being sought by a spectrum user is also received and matched to one or more spectrum offerings. A transactional process is hosted by receiving a bid or rebid from the spectrum user for a matched spectrum offering and receiving a counteroffer from the spectrum holder that posted the matched spectrum offering. Each spectrum offering, bid, rebid, and counteroffer specifies price, frequency, time, and geographic area information in a standardized format. As a result, the automated spectrum exchange allows 
Stine (U.S. Pub. No. 2012/0238218) discloses methods, systems, and computer-program products generate location-based RF spectrum rights for components in a radio frequency (RF) system. In an embodiment, a location-based spectrum right for an RF system's operational use of RF spectrum includes the spectrum rights of each component of the system, a definition of all locations at which each component might possibly operate, and a specified time period of this operational use. In an additional embodiment, the location-based RF spectrum right include a transmitter right and a receiver right, and the transmitter and receiver rights may be based on a combination of maximum power density, spectrum masks, underlay masks, power maps, locations, minimum power density, start times, end times, protocol specifications, and rules. Most transmitter rights and all receiver rights include propagation maps to articulate the rate at which signals attenuate away from transmitters and toward receivers.
Rappaport (US 20100299274 A1) discloses computerized system, method and process allows telecommunications carriers to find, evaluate and select locations for equipment through direct access to end users, while providing citizens the opportunity to offer the use of their dwelling or other assets to carriers. The system and method further provides a computerized mechanism for (a) creating an inventory and marketplace for available properties for use in telecommunications networks, (b) providing quality and/or performance monitoring and control for wireless communication systems based on data in the clearinghouse, and (c) providing localized content over wireless networks using the clearinghouse.
Claims 1, 5-9, 13-17 and 21-24 are allowed because the references individually and in combination as discussed above as the Closest Prior art of record fails to teach or render obvious the claim limitations above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stanforth; (US 20080222019-A1) – Spectrum asset class determination is dynamically assessed so that a radio device may use a more preferred one of licensed spectrum or unlicensed spectrum for the specific wireless communications application of the radio device. Licensed spectrum, in addition to unlicensed spectrum, may be made available to preferred radio devices by validating that the radio system has an equipment ID and a secondary ID that authorizes the use of the licensed spectrum by the radio system.
Stanforth; (US 20120322487-A1) – Spectrum asset class determination is dynamically assessed so that a radio device may use a more preferred one of licensed spectrum or unlicensed spectrum for the specific wireless communications application of the radio device. Licensed spectrum, in addition to unlicensed spectrum, may be made available to preferred radio devices by validating that the radio system has an equipment ID and a secondary ID that authorizes the use of the licensed spectrum by the radio system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694